Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 1 of 20 PageID #: 629



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------X

STERLING D. SCHLEY,

                   Plaintiff,
                                              MEMORANDUM AND ORDER
           -against-
                                              18-CV-4918(KAM)
COMMISSIONER OF THE SOCIAL SECURITY
ADMINISTRATION,

                   Defendant.

----------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

           Sterling D. Schley (“plaintiff”) commenced this action

pro se in August 2018, seeking judicial review of a final

decision of the Commissioner of the Social Security

Administration (“defendant” or “the Commissioner”), which found

that plaintiff was not disabled, and thus not entitled to

benefits under the Social Security Act (“the Act”).

           Presently before the court is the Commissioner’s

unopposed motion for judgment on the pleadings.          For the reasons

herein, defendant’s motion is GRANTED.

                                Background

           Plaintiff alleges that he is disabled because he

suffers from grand mal seizures as a result of epilepsy.            (ECF

No. 1, Complaint (“Compl.”), at 1.)        On February 4, 2016,

plaintiff filed an application for disability insurance benefits



                                     1
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 2 of 20 PageID #: 630



pursuant to the Act.     (ECF No. 25-2, Proposed Joint Stipulation

of Facts, 1 at 1.)   One month later, plaintiff’s application was

denied.   (Id. at 2.)    Plaintiff requested a hearing before an

Administrative Law Judge (“ALJ”).

           On January 30, 2018, plaintiff was represented by

counsel at a hearing before ALJ Somattie Ramrup.          (Id.)   Both

plaintiff and a vocational expert testified before the ALJ.

(Id.)   On April 3, 2018, the ALJ issued a decision which found

that plaintiff was not “disabled” within the meaning of the Act.

(Id.)   Plaintiff requested a review of the ALJ’s decision by the

Appeals Council.     (Id.)   On June 20, 2018, the Appeals Council

denied plaintiff’s request, rendering the ALJ’s decision the

Commissioner’s final decision.       (Id.)

           Plaintiff initiated this action pro se in federal

court on August 27, 2018, filing a form complaint, seeking

review of the ALJ’s decision.       (See generally Compl.)      Plaintiff

also moved for leave to proceed in forma pauperis.           (See ECF No.

2, Motion for Leave to Proceed in forma pauperis.)           The court

granted plaintiff’s motion to proceed in forma pauperis, and

ordered defendant to serve upon plaintiff the administrative

record from the underlying case along with any motions, and




1 Defendant prepared a proposed joint stipulation of facts in this
case, but plaintiff never provided any input and has not stipulated to
it.


                                     2
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 3 of 20 PageID #: 631



ordered plaintiff to respond within 60 days thereafter.           (ECF

No. 4, Scheduling Order.)

           At defendant’s request, the court issued an updated

briefing schedule, which directed defendant to serve its motion

for judgment on the pleadings on plaintiff by December 23, 2019,

and plaintiff to serve his opposition on defendant by February

5, 2020.   (ECF Dkt. Order Dec. 20, 2019.)        Defendant timely

served its motion for judgment on the pleadings on plaintiff,

and on February 26, 2020, defendant advised the court that

plaintiff had failed to serve his opposition, which had been due

on February 5.    (ECF No. 15, Defendant’s Feb. 26, 2020 Motion

for Leave to File.)     Given plaintiff’s pro se status, the court

granted plaintiff until March 12, 2020 to serve his opposition.

(ECF Dkt. Order Feb. 27, 2020.)

           The court then received a letter from plaintiff, dated

March 19, 2020 (seven days after the extended deadline to serve

his opposition), indicating that he had been unable to oppose

defendant’s motion because he had been “out of state” and

suffered “a cluster of seizures.”        (ECF No. 17, Plaintiff’s

March 19, 2020 Letter.)      Plaintiff also requested that the court

appoint an attorney to represent him.        (ECF No. 18, Motion to

Appoint Counsel.)     The court denied his request to appoint an

attorney, because there is no right to counsel in civil cases

and the court has no authority to compel counsel to represent an


                                     3
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 4 of 20 PageID #: 632



individual in a civil case.      (ECF Dkt. Order Apr. 1, 2020.)        The

court directed plaintiff to serve his opposition by April 17,

2020, warning that if plaintiff “fail[ed] to serve an opposition

by that date, or show good cause for his inability to do so,”

the court would deem the Commissioner’s motion “unopposed.”

(Id.)

           On May 5, 2020, defendant informed the court that

plaintiff still had not served his opposition.          (ECF No. 20,

Defendant’s May 5, 2020 Motion for Leave to File.)           Counsel for

defendant conveyed that plaintiff had told her that he was

unable to serve his opposition because COVID-19 caused closures

that prevented him from being able to access a computer.            (Id.

at 2.)   In light of the global pandemic, the court granted

plaintiff another extension of time to serve his opposition,

until June 12, 2020.     (ECF Dkt. Order May 12, 2020.)        The court

warned that “[n]o further extensions to the briefing schedule

[would] be granted,” and if plaintiff once again failed to serve

an opposition, the court reiterated that it would deem the

Commissioner’s motion “unopposed.”        (Id.)

           On June 25, 2020, defendant informed the court that

plaintiff had not served his opposition.          (ECF No. 22,

Defendant’s June 25, 2020 Motion for Leave to File.)           Counsel

for defendant received a letter from plaintiff, dated June 11,

2020 (the day before the extended deadline to serve his


                                     4
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 5 of 20 PageID #: 633



opposition) and addressed to the court, which cited the pandemic

and plaintiff’s health as the reasons he had been unable to

serve his opposition.     (ECF No. 22-1, Plaintiff’s June 11, 2020

Letter.)   The court “reluctantly” granted plaintiff yet another

extension, until July 9, 2020, emphasizing that plaintiff’s

opposition was originally due more than five months earlier, on

February 5, 2020.     (ECF Dkt. Order June 25, 2020.)

           By July 22, 2020, plaintiff had still not served an

opposition, and defendant filed the Commissioner’s motion for

judgment on the pleadings.      (ECF No. 24, Defendant’s July 22,

2020 Letter; ECF No. 25, Motion for Judgment on the Pleadings;

see ECF No. 25-1, Memorandum of Law.)        To date, plaintiff has

not filed any opposition to defendant’s motion.

                             Legal Standard

           Unsuccessful claimants for disability benefits under

the Act may bring an action in federal district court seeking

judicial review of the Commissioner’s denial of their benefits

“within sixty days after the mailing . . . of notice of such

decision or within such further time as the Commissioner of

Social Security may allow.”      42 U.S.C. §§ 405(g), 1383(c)(3).         A

district court, reviewing the final decision of the

Commissioner, must determine whether the correct legal standards

were applied, and whether substantial evidence supports the




                                     5
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 6 of 20 PageID #: 634



decision.   See Schaal v. Apfel, 134 F.3d 496, 504 (2d Cir.

1998).

            A district court may set aside the Commissioner’s

decision only if the factual findings were not supported by

substantial evidence, or if the decision was based on legal

error.   Burgess v. Astrue, 537 F.3d 117, 127 (2d Cir. 2008).

“Substantial evidence is ‘more than a mere scintilla,’” and must

be relevant evidence that a “‘reasonable mind might accept as

adequate to support a conclusion.’”        Halloran v. Barnhart, 362

F.3d 28, 31 (2d Cir. 2004) (quoting Richardson v. Perales, 420

U.S. 389, 401 (1971)).     If there is substantial evidence in the

record to support the Commissioner’s factual findings, those

findings must be upheld.      42 U.S.C. § 405(g).      Inquiry into

legal error requires the court to ask whether the plaintiff has

“had a full hearing under the [Commissioner’s] regulations and

in accordance with the beneficent purposes of the [Social

Security] Act.”    Moran v. Astrue, 569 F.3d 108, 112 (2d Cir.

2009) (quoting Cruz v. Sullivan, 912 F.2d 8, 10 (2d Cir. 1990)

(second alteration in original)).        The reviewing court does not

have the authority to conduct a de novo review, and may not

substitute its own judgment for that of the ALJ, even when it

might justifiably have reached a different result.           Cage v.

Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012).




                                     6
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 7 of 20 PageID #: 635



           To receive disability benefits, a claimant must be

“disabled” within the meaning of the Act.         See 42 U.S.C. §

423(a), (d).    A claimant is disabled under the Act when he is

unable to “engage in any substantial gainful activity by reason

of any medically determinable physical or mental impairment

which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than

12 months.”    42 U.S.C. § 423(d)(1)(A); Shaw v. Chater, 221 F.3d

126, 131–32 (2d Cir. 2000).      The impairment must be of “such

severity” that the claimant is unable to do his previous work or

engage in any other kind of substantial gainful work.           42 U.S.C.

§ 423(d)(2)(A).    “The Commissioner must consider the following

in determining a claimant’s entitlement to benefits: ‘(1) the

objective medical facts [and clinical findings]; (2) diagnoses

or medical opinions based on such facts; (3) subjective evidence

of pain or disability . . . ; and (4) the claimant’s educational

background, age, and work experience.’”         Balodis v. Leavitt, 704

F. Supp. 2d 255, 262 (E.D.N.Y. 2001) (quoting Brown v. Apfel,

174 F.3d 59, 62 (2d Cir. 1999)).

           Pursuant to regulations promulgated by the

Commissioner, a five-step sequential evaluation process is used

to determine whether the claimant’s condition meets the Act’s

definition of disability.      See 20 C.F.R. § 404.1520.       This

process is essentially as follows:


                                     7
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 8 of 20 PageID #: 636



     [I]f the Commissioner determines (1) that the claimant
     is not working, (2) that he has a ‘severe impairment,’
     (3) that the impairment is not one [listed in Appendix
     1 of the regulations] that conclusively requires a
     determination of disability, and (4) that the claimant
     is not capable of continuing in his prior type of work,
     the Commissioner must find him disabled if (5) there is
     not another type of work the claimant can do.

Burgess, 537 F.3d at 120 (quotation and citation omitted); see

also 20 C.F.R. § 404.152(a)(4).

           During this five-step process, the Commissioner must

consider whether “the combined effect of any such impairment

. . . would be of sufficient severity to establish eligibility

for Social Security benefits.”       20 C.F.R. § 404.1523.      Further,

if the Commissioner does find a combination of impairments, the

combined impact of the impairments, including those that are not

severe (as defined by the regulations), will be considered in

the determination process.      20 C.F.R. § 416.945(a)(2).       In steps

one through four of the sequential five-step framework, the

claimant bears the “general burden of proving . . . disability.”

Burgess, 537 F.3d at 128.      At step five, the burden shifts from

the claimant to the Commissioner, requiring that the

Commissioner show that, in light of the claimant’s residual

functional capacity (“RFC”), age, education, and work

experience, the claimant is “able to engage in gainful

employment within the national economy.”         Sobolewski v. Apfel,

985 F. Supp. 300, 310 (E.D.N.Y. 1997).




                                     8
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 9 of 20 PageID #: 637



            Where a plaintiff is proceeding pro se, as plaintiff

is here, the court must “liberally construe” the plaintiff’s

arguments.    Tipadis v. Comm’r of Soc. Sec., 284 F. Supp. 3d 517,

523 (S.D.N.Y. 2018) (citing McLeod v. Jewish Guild for the

Blind, 864 F.3d 154, 156 (2d Cir. 2017)).         Where a motion is

unopposed, as defendant’s motion is here, the court “may not

grant the unopposed motion based merely upon the opposing

party’s failure to respond; rather, the [c]ourt ‘must review the

record and determine whether the moving party has established

that the undisputed facts entitle it to judgment as a matter of

law.’”    Samuels v. Comm’r of Soc. Sec., No. 16-cv-5507, 2019 WL

2526943, at *2 (S.D.N.Y. May 21, 2019), report and

recommendation adopted, 2019 WL 2524843 (S.D.N.Y. June 19, 2019)

(quoting Mitchell v. Berryhill, No. 15-cv-6595, 2017 WL 2465175,

at *6 (S.D.N.Y. June 7, 2017)).

                                Discussion

I.   The ALJ’s Disability Determination

            Using the five-step sequential process to determine

whether a claimant is disabled as mandated by the regulations,

the ALJ determined at step one that plaintiff had not engaged in

substantial gainful activity since the onset of his alleged

disability on October 22, 2014, through his date last insured of

June 30, 2016.    (ECF No. 26, Administrative Transcript (“Tr.”),

at 13.)


                                     9
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 10 of 20 PageID #: 638



           At step two, the ALJ determined that plaintiff had the

severe impairment of seizure disorder.         (Id.)   The ALJ also

considered plaintiff’s impairments of generalized myalgia and

arthralgia, which the ALJ found to be non-severe.           (Id. at 13-

14.)

           At step three, the ALJ determined that plaintiff did

not have an impairment or combination of impairments that met or

medically equaled the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1.          (Id. at 14.)     The

ALJ considered this step under Section 11.02 (Epilepsy), and

found that plaintiff had not established that the requisite

number of seizures occurred over the requisite number of months

despite adherence to prescribed treatment, nor had plaintiff

established a marked limitation in one of the listed categories

of functioning.     (Id.)

           The ALJ then determined that plaintiff had the RFC to

perform a full range of work at all exertional levels, but with

certain limitations: plaintiff could perform simple, routine

work, but could not work at unprotected heights, around moving

mechanical parts, or operate a motor vehicle in the workplace;

plaintiff could never work in an overly bright environment; and

although plaintiff could interact with supervisors and co-

workers, he could not interact with the public.          (Id.)




                                     10
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 11 of 20 PageID #: 639



           In reaching this RFC, the ALJ determined that the

“record [did] not indicate [plaintiff] experienced seizures

while adhering to prescribed treatment . . . .”          (Id. at 16.)

The ALJ found that plaintiff’s statements regarding the

“intensity, persistence and limiting effects of [his] symptoms

[were] not entirely consistent with the medical evidence and

other evidence in the record . . . .”         (Id. at 17.)

           The ALJ also considered and weighed the medical

opinion evidence in the record.        The ALJ assigned partial weight

to the opinion of a doctor who performed a consultative exam in

March 2016, Dr. John Fkiaras.       (Id. at 18.)     The ALJ found that

Dr. Fkiaras’s opinion that plaintiff had moderate limitations

looking up and down and left or right, and with reaching in his

upper extremities, was unsupported, because plaintiff “testified

that he was in great shape and was even able to walk across

bridges spanning Brooklyn and Manhattan, and had no trouble

going up and down the stairs of his apartment building.”            (Id.

at 19.)

           The ALJ assigned little weight to the opinion of Dr.

Michael Amoashiy, a board-certified neurologist practicing in

Brooklyn who began treating plaintiff in 2017.          (Id. at 19,

458.)   Dr. Amoashiy opined, inter alia, that plaintiff could not

take public transportation alone and would need more supervision

than other workers, and that his seizures would disrupt other


                                     11
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 12 of 20 PageID #: 640



workers.   (Id. at 19.)     The ALJ noted that Dr. Amoashiy rendered

his opinion in March 2017, which was after the last date

plaintiff was insured, in June 2016.        (Id.)    Similarly, the ALJ

also assigned little weight to the opinion of Dr. Arthur Yunov,

another of plaintiff’s treating physicians as of 2017, who

opined in April 2017 that plaintiff would need more supervision

than other workers and that his seizures would disrupt others at

work.   (Id.)

           At step four, the ALJ determined that plaintiff was

unable to perform his past relevant work as a hazardous

materials worker, or as a site safety manager for hazardous

materials.    (Id. at 20.)

           At step five, the ALJ found that there were jobs

existing in significant numbers in the national economy that

plaintiff could perform, based on his age, education, work

experience, and RFC.      (Id. at 21.)    Specifically, the ALJ

determined that plaintiff could perform the requirements of jobs

such as a merchandise marker, a hand packager, and an addresser.

(Id.)   Accordingly, the ALJ found that plaintiff was not

“disabled” under the Act.       (Id. at 22.)

II.   Assessing the ALJ’s Determination

           This court may only reverse the ALJ’s decision if the

ALJ made factual findings that were not supported by substantial

evidence, or if the ALJ committed legal error.          Burgess, 537


                                     12
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 13 of 20 PageID #: 641



F.3d at 127.    Even though plaintiff failed to file an opposition

brief, or any other substantive documents other than his form

complaint, the court will consider the best arguments plaintiff

could have made in response to the Commissioner’s motion for

judgment on the pleadings, in light of his pro se status.

Still, it is not the role of the court to “determine de novo

whether [plaintiff] is disabled.”         Pratts v. Chater, 94 F.3d 34,

37 (2d Cir. 1996).

              The ALJ determined that plaintiff could perform

simple, routine work, so long as he did not work at unprotected

heights or around moving mechanical parts, operate a motor

vehicle, work in an overly bright environment, or interact with

the public.    (Tr. at 14.)     The ALJ noted that plaintiff

testified that he experienced episodes of seizures two or three

times per week, and that each episode could include multiple

seizures.    (Id.)   The ALJ, however, found that based on the

evidence, plaintiff’s seizures could be avoided if he regularly

took his prescribed medication, and abstained from smoking

marijuana.    (Id. at 15-16.)

              Substantial evidence supported the ALJ’s

determination.     The record showed that plaintiff first

experienced seizures in September 2014, and had another episode

in October 2014.     (Id. at 15.)    After the September 2014




                                     13
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 14 of 20 PageID #: 642



episode, plaintiff underwent a head CT scan, which was

“unremarkable.”     (Id. at 267.)

           After both the episode in October 2014 and an episode

in March 2015, plaintiff was prescribed medication.           (Id. at 15;

see id. at 265-331.)      Plaintiff’s next episodes of seizures

documented in the record occurred in July 2015, “after not being

compliant with the medication prescribed in March” 2015, and in

September 2015, after which plaintiff “indicated he had been

smoking marijuana.”     (Id. at 15.)      Plaintiff later told a

neurologist that he had failed to take his medication prior to

the September 2015 episode, and that at least one of his

seizures was triggered by “marijuana use.”          (Id. at 15, 344-45.)

           In December 2015, plaintiff consulted with another

neurologist, who “noted that [plaintiff] had been tolerating his

medication well and had been seizure-free for the prior three

months.”   (Id. at 15.)     In January 2016, plaintiff underwent an

electroencephalogram (“EEG”), which showed that his brain

activity was within the normal limits.         (Id.)   In February 2016,

he underwent an MRI that showed no ischemia, hemorrhage, or

structural cause for epilepsy.       (Id.)    Throughout 2016,

plaintiff reported additional episodes of seizures, but also

reported that he was “taking a lower dosage of medication” at

times, and he then “declined renewal of his medication because




                                     14
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 15 of 20 PageID #: 643



he stated he was trying to take himself off the medication.”

(Id. at 16.)

           Based on the foregoing, the ALJ found that plaintiff

“experienced seizures in the context of non-compliance with

medication and marijuana use,” and thus that plaintiff could

perform simple, routine work, with certain limitations.            (Id.)

The evidence before the ALJ was substantial enough to support

his determination.     Plaintiff’s own statements and the reports

of various doctors indicated that plaintiff’s seizures were

linked to periods during which he declined to take his

medication and instead elected to smoke marijuana.

           Plaintiff also testified that he traveled on multiple

occasions by bus to Virginia, West Virginia, and Pennsylvania,

and that he was “in good shape.”          (Id. at 48-49, 55-60.)    He

further testified that his typical day consisted of “go[ing] to

agencies” to “try to find work.”          (Id. at 51-52.)   The ALJ

therefore reasonably concluded that plaintiff would be able

perform simple, routine work.       Though the ALJ found that

medication would likely limit the risk that plaintiff would

experience seizures, the ALJ nonetheless recognized that the

risk persisted, and observed that plaintiff still had certain

limitations; for example, that he should not operate a vehicle.

The ALJ’s determination was supported by “relevant evidence




                                     15
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 16 of 20 PageID #: 644



[that] a reasonable mind might accept as adequate to support a

conclusion.”    Pratts, 94 F.3d at 37.

           The strongest evidence in the record supporting the

position that plaintiff was disabled were the medical opinions

of Dr. Amoashiy and Dr. Yunov, both of whom apparently began

treating plaintiff in January 2017.          Dr. Amoashiy completed a

questionnaire in March 2017 indicating that plaintiff had two to

three seizures per week, or six to eight per month, that lasted

ten to thirty minutes each, and that he was incapable of

performing even low stress work.          (Tr. at 454, 457.)   Dr. Yunov

also completed this questionnaire, in April 2017, and indicated

that plaintiff had two to three seizures per week, and likewise,

that he was incapable of even low stress work.          (Id. at 459,

462.)

           Under the regulations in place at the time plaintiff

filed his claim, 2 the ALJ was to “defer ‘to the views of the

physician who has engaged in the primary treatment of the

claimant.’”    Cichocki v. Astrue, 534 F. Appx. 71, 74 (2d Cir.



2 The Commissioner has revised its rules to eliminate the treating
physician rule, and ALJs are now to weigh all medical evaluations,
regardless of their sources, based on how well supported they are and
their consistency with the remainder of the record. See 20 C.F.R. §§
404.1520b; 416.920c. Claims filed before March 27, 2017, however, are
still subject to the treating physician rule. See 20 C.F.R. §
404.1527(c)(2). Plaintiff filed his claim on February 4, 2016.
Accordingly, the treating physician rule is applicable to the instant
case. See, e.g., Conetta v. Berryhill, 365 F. Supp. 3d 383, 395 n.5
(S.D.N.Y. 2019).


                                     16
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 17 of 20 PageID #: 645



2013) (quoting Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d

Cir. 2003)).    “‘[A] treating source’s opinion on the issue(s) of

the nature and severity of [a claimant’s] impairment(s)’ will be

given ‘controlling weight’ if the opinion is ‘well-supported by

medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial

evidence in [the claimant’s] case record.’”          Id. (quoting 20

C.F.R. § 404.1527(c)(2)); see also Burgess, 537 F.3d at 128

(describing this principle as the “treating physician” rule).             A

treating source is defined as a plaintiff’s “own physician,

psychologist, or other acceptable medical source” who has

provided plaintiff “with medical treatment or evaluation and who

has, or has had, an ongoing treatment relationship with [the

plaintiff].”    20 C.F.R. § 404.1502.

            When an ALJ affords a treating physician’s opinion

less than controlling weight, the ALJ must “comprehensively set

forth reasons for the weight assigned to a treating physician’s

opinion.”    Halloran, 362 F.3d at 33; see also 20 C.F.R. §

416.927(c)(2) (requiring the Commissioner to “always give good

reasons in [its] notice of determination or decision for the

weight [given to a] treating source’s medical opinion”).            Here,

there was no legal error in the ALJ’s decision to assign little

weight to the opinions of Dr. Amoashiy and Dr. Yunov, because

the ALJ provided good reasons for doing so.


                                     17
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 18 of 20 PageID #: 646



            Dr. Amoashiy and Dr. Yunov completed the

questionnaires containing their opinions in March and April

2017, respectively.     Based on the available record, it appears

that plaintiff first began to consult with both doctors

following a seizure in January 2017.        (See Tr. at 454, 481.)

Plaintiff’s date of last insured was June 30, 2016.           Plaintiff

“was required to demonstrate that [he] was disabled as of the

date on which [he] was last insured.”         Behling v. Comm’r of Soc.

Sec., 369 F. App’x 292, 294 (2d Cir. 2010) (summary order)

(citing 42 U.S.C. § 423(a)(1)(A)).

            Neither Dr. Amoashiy’s opinion nor Dr. Yunov’s opinion

purported to relate to the period of time when plaintiff was

insured, prior to the end of June 2016.         Indeed, neither

examined plaintiff prior to January 2017.         If plaintiff’s

condition worsened after June 2016 (either as a result of non-

compliance with medication or otherwise), and his worsening

condition was noted by doctors nearly a full year later in the

spring of 2017, that evidence would not be relevant to the ALJ’s

decision.    See Vilardi v. Astrue, 447 F. App’x 271, 272 (2d Cir.

2012) (summary order) (“reliance on evidence demonstrating a

worsening of [plaintiff’s] condition after [the date last

insured] is of little value”).

            The ALJ, therefore, did not commit legal error by

assigning little weight to the two medical opinions that were


                                     18
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 19 of 20 PageID #: 647



rendered in 2017, even though they were opinions of treating

physicians, because those opinions were only applicable to the

period after plaintiff was last insured.         See Susan M. v. Comm’r

of Soc. Sec., No. 18-cv-0623, 2019 WL 2754480, at *6 (N.D.N.Y.

July 2, 2019) (ALJ “provided sufficient reasons for . . .

afford[ing] little weight to [an] opinion[] from [a] treating

physician . . . because it did not apply to the period before

Plaintiff’s date last insured.”); Squilla v. Comm’r of Soc.

Sec., No. 17-cv-6493, 2018 WL 5847118, at *2 (W.D.N.Y. Nov. 8,

2018) (“Because the claimant’s treating physician was unable to

relate the claimant’s impairments back to the date last insured,

the opinion is entitled to less weight.”).

           Overall, the ALJ’s determination that plaintiff was

not disabled during the relevant period was supported by

substantial evidence.      The ALJ concluded that at least up until

plaintiff’s date last insured, plaintiff’s seizures could be

managed.   The evidence before the ALJ showed that plaintiff went

three months without any seizures while adhering to his

medication, and EEG, MRI, and CT examinations throughout the

relevant period showed normal brain activity.          Although

plaintiff likely possessed some risk of experiencing seizures

while at work, even with medication, the ALJ determined that

plaintiff could still perform certain kinds of work, so long as

that risk was accounted for by the employer.          There was


                                     19
Case 1:18-cv-04918-KAM Document 27 Filed 08/27/20 Page 20 of 20 PageID #: 648



substantial evidence from which the ALJ made that determination.

See Castillo v. Barnhart, No. 01-cv-9632, 2003 WL 21921269, at

*11 (S.D.N.Y. Aug. 11, 2003) (“[t]here was substantial evidence

from which the ALJ could conclude that [plaintiff]’s seizure

disorder could be controlled by medication”).

                                Conclusion

           The court has liberally construed the possible

arguments that plaintiff could have made in this case, and finds

that the ALJ’s decision was supported by substantial evidence,

and that it did not contain any legal errors.          Accordingly, the

Commissioner’s motion for judgment on the pleadings is GRANTED.

The Clerk of Court is respectfully directed to enter judgment

for defendant, serve a copy of this Memorandum and Order and the

judgment on plaintiff, note service on the docket, and close

this case.

SO ORDERED.

Dated:     Brooklyn, New York
           August 27, 2020


                                             /s/
                                   Hon. Kiyo A. Matsumoto
                                   United States District Judge




                                     20
